DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 21, 2022 has been considered. The amendment to instant claims 1, 8-9, 13-16 is acknowledged. Specifically, claim 1 has been amended to include limitations of claims 5, 10, 11. In light of the amendment, the previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


4. Claim 9, which is dependent on claim 8, refers to random copolymers or heterophasic copolymers, further to “the dispersed phase”. However, there is a lack of antecedent basis for that limitation since claim 8 recites that random copolymers or heterophasic copolymers are used optionally and there is no positive recitation of the presence of random copolymers or heterophasic copolymers; and there is no mentioning of dispersed phase. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.  Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   The limitations of claims 10 and 11 are present in the amended claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-4, 6-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2014/0163126) in view of Dolle et al (US 6,218,504).

7. The rejection is adequately set forth on pages 4-9 of an Office action mailed on March 24, 2022 and is incorporated here by reference.

8. As to amended claim 1, 
Tran et al discloses a process comprising:
1) producing a polypropylene foam comprising the following steps:
    a) forming a polypropylene composition comprising melt strength of at least 30 cN, or 31-60cN ([0061], as to instant claim 1), strain hardening of 6-12 ([0057], as to instant claims 4, 18) and melting temperature of 135-165ºC ([0067], as to instant claims 3, 16); the polypropylene composition comprises a modified polypropylene (HMS-PP) homo- or copolymer ([0024]) which is a long-chain branched polypropylene ([0020]) produced by mixing metallocene-produced intermediate polypropylene with a peroxide and conjugated diene, followed by heat treatment  ([0069]-[0080], [0093], [0098], [0104], [0132], [0008], as to instant claim 6);
    b) subjecting the produced composition to melting and foaming in an extruder in the presence of chemical or physical foaming agents to achieve foam density of 40-600 kg/m3 ([0164]); thereby producing extruded foam or foamed beads ([0165]-[0166]).
That is, the foam is produced by melting, foaming and extruding the polypropylene composition in the extruder in the presence of foaming agents.

9.  Though Tran et al does not recite said foam or foamed beads being further subjected to cooling and heat treatment at a temperature 10-30ºC below the melting temperature of the HMS-PP,
Dolle et al discloses a process comprising subjecting polypropylene granules further comprising antioxidants to treatment at a temperature of 80-150ºC for 2-30 minutes or 1-10 hours (col. 1, lines 38-64; col. 2, lines 22-35) to deodorize the polypropylene, remove undesirable odor and produce the polypropylene with low taste-impairments and odor-impairment (col. 1, lines 4-7; col. 1, lines 23-27). The deodorized polypropylene granules are used for making piping, packaging, films, filters (col. 2, lines 51-61).
10. Given the HMS-PP is having melting temperature of 150ºC and the treatment of the foamed beads of Tran et al in view of Dolle et al is at a temperature of 140ºC, therefore, the treatment appears to take place at a temperature 10ºC lower than the melting temperature (as to instant claims 1-3, 16). 
Further, since the foaming step includes melting of the polypropylene first, followed by adding blowing agent gas and expanding in an extruder ([0165] of Tran et al), and given the melting temperature of the HMS-PP is 150ºC, therefore, the expanding step appears to take place at a temperature of at least 150ºC at which the HMS-PP melt is produced. Given the thermal treatment of the expanded to deodorize and remove the odor is conducted at a temperature of 110-140ºC, as taught by Dolle et al , therefore, it would have been obvious to a one of ordinary skill in the art to subject the expanded HMS-PP to cooling first until the temperature necessary for the further thermal treatment is achieved, i.e. 10-40ºC lower than the melting temperature of HMS-PP, followed by said thermal treatment, as well.
11.  All ranges in the process of Tran et al in view of Dolle et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

12.  Since the foamed beads of Tran et al in view of  Dolle et al are produced by substantially the same process as that claimed in instant invention, including the use of the same HMS-PP as that claimed in instant invention, therefore, the produced heat-treated foamed beads of Tran et al in view of  Dolle et al would be reasonably expected to have the properties, including VOC, antioxidant level and FOG, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 1, 10-13, 19-20). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13.  Further, since the level of deodorizing/ removal of undesirable odor, i.e. level of removed volatile organic compounds, depend on the temperature and duration of the heat treatment necessary for evaporation of said volatile compounds, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature and duration for cooling and heat treatment (the step 2) of the process of producing the foamed beads of Tran et al in view of  Dolle et al, so to achieve a desired level of removed volatile compounds and thus the desired levels of VOC and FOG of the foamed beads of Tran et al in view of  Dolle et al as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


14. Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2014/0163126) in view of Dolle et al (US 6,218,504), Motha et al (US 2008/0255261) and Daploy HMS Polypropylene for Foam extrusion, 2010 (Daploy HMS-PP).

15. The rejection adequately set forth on pages 10-13 of an Office action mailed on March 24, 2022 and the discussion set forth in paragraphs 8-13 above are incorporated here by reference.

Response to Arguments
16.  Applicant's arguments filed on June 21, 2022 have been fully considered but they are not persuasive. 

17. With respect to Applicant’s arguments regarding the rejection of Claims 1-4, 6-7, 10-20 under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2014/0163126) in view of Dolle et al (US 6,218,504), 
specifically that Dolle et al teaches away from the teachings of Tran et al since Dolle et al  teaches the process to deodorize polyolefin granules which contain no units derived from dienes (claim 1 of Dolle et al), it is noted that
1) Dolle et al explicitly recites that the preferred polyolefins are polypropylenes, random copolymers of propylene and further terpolymers of ethylene, propylene and hydrocarbons which contain two or more non-conjugated double bonds (col. 2, lines 14-20). It is noted that hydrocarbons which contain two or more non-conjugated double bonds appear to be non-conjugated dienes.
2) Tran et al discloses the treatment of the polypropylene taking place in the presence of non-conjugated dienes ([0008] of Tran et al).

18.  In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764